Title: From Mercy Otis Warren to Abigail Smith Adams, 8 December 1811
From: Warren, Mercy Otis
To: Adams, Abigail Smith



Madam,
Plymouth Decemr. 8th. 1811.—

Though I have felt the complicated affliction that has recently assailed my friends at Quincy, I have been silent;—nor should I now interrupt you from this unexpected Quarter, but from the interest I feel in her happiness, and the desire I have to know the situation of your amiable daughter.—
I have never heard a word from her since her Brother was here,—the day after she passed through a painful operation.—Has Mrs Smith wholly or partially recovered from her dangerous wound,—and what is the present prospect, judging according to our scanty knowledge of human events?— I pray for her perfect recovery, both for her own sake and that of her friends.—The commonplace expression, of love to her is needless—she knows how to appreciate this wherever it is felt.—
With all the amities of Christian affection and remembered friendships, / I am, as ever,
Mrs. Mercy Warren